DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-8 and 11-19 are allowed.

The following is an examiner’s statement of reasons for allowance:
Re claims 1-3, 5-8 and 11-12, the prior art fails to teach or suggest, an image sensor, comprising: a plurality of photodiodes arranged as a photodiode array, each of the plurality of photodiodes disposed within respective portions of a semiconductor material, and wherein each of the respective portions have a first lateral area; a plurality of color filters arranged as a color filter array optically aligned with the photodiode array, each of the plurality of color filters having a second lateral area greater than the first lateral area; wherein the color filter array includes a plurality of tiled minimal repeating units corresponding to groups of four abutting color filters included in the plurality of color filters, wherein the groups of four abutting color filters include a first color filter with a first spectral photoresponse, a second color filter with a second spectral photoresponse, and a third color filter with a third spectral photoresponse; and a plurality of microlenses arranged as a microlens array optically aligned with the color filter array and the photodiode array, each of the plurality of microlenses having a third lateral area greater than the first lateral area and less than the second lateral area, wherein the third lateral area has an ovoidal shape with a length extending approximately two of the respective portions of the semiconductor material and a width extending approximately one of the respective portions of the semiconductor material, wherein the microlens array includes a plurality of tiled minimal repeating microlens units, each including a first pair of microlenses and a second pair of microlenses respectively disposed across the second color filter and the third color filter of the tiled minimal repeating unit of the color filter array, and wherein the first pair of microlenses is oriented longitudinally orthogonal to the second pair of microlenses.

Re claims 13-19, the prior art fails to teach or suggest, an imaging system, comprising: an image sensor including a plurality of subpixels arranged in an image pixel array, wherein each of the plurality of subpixels include a 2-by-02 array of photodiodes disposed in respective portions of a semiconductor material, a color filter optically aligned with the 2-by-2 array of photodiodes, and a microlens optically centered over the 2-by-2 array of photodiodes and the color filter, and wherein the color filter in each of the plurality of pixels collectively form a color filter array with a minimal repeat unit spanning across a 2-by-2 array of subpixels included in the plurality of subpixels; and a controller coupled to the image sensor and logic that when executed by the controller causes the imaging system to perform operations including: reading out electrical signals in response to incident light with different integration times for different photodiodes within the 2-by-2 array of photodiodes for each subpixel included in the pixel array to provide high-dynamic range imaging, and wherein each of the electrical signals is generated by a corresponding photodiode included in the 2-by-2 array of photodiodes for one or more subpixels included in the plurality of subpixels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contacts
Any inquiry concerning this communication or earlier communications from the  (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/KELLY L JERABEK/Primary Examiner, Art Unit 2699